Citation Nr: 1123695	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-20 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of duodenal ulcer with gastroesophageal reflux disease, currently rated as 10 percent disabling. 

2.  Entitlement to service connection for a heart disability. 

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for pes planus (claimed as bilateral foot problems).

5.  Entitlement to service connection for tinnitus.  

6.  Entitlement to service connection for a bilateral hearing loss disability.  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from July 1960 to January 1966.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision of the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).   

The issues of evaluation of duodenal ulcer with gastroesophageal reflux disease, currently rated as 10 percent disabling; entitlement to service connection for hypertension, entitlement to service connection for pes planus; entitlement to service connection for tinnitus and entitlement to service connection for a bilateral hearing loss disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A heart disability is not shown by the record. 



CONCLUSION OF LAW

A heart disability was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2009), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the appellant with the notice required under the VCAA by letter dated in June 2008.  As such, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Board acknowledges that the appellant has not been afforded a VA examination in relation to his claim for entitlement to service connection.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no showing of a heart disability and the appellant has not reported any symptoms.  For these reasons, the evidence does not indicate that the appellant has a heart disability much less one that is attributable to service such as to require an examination, even under the low threshold of McLendon.

The Board notes that some of the appellant's service treatment records have been deemed missing.  The United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Because of missing records, the analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the appellant with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  

Accordingly, the Board will address the merits of the claim.  

Legal Criteria 

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2010).  Certain chronic diseases, such hypertension, arteriosclerosis and cardiovascular renal disease, may be service connected if manifested to a degree of 10 percent disabling or more within one year after separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 (2010). 

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).  

The Board notes that the provisions of 38 U.S.C.A. § 1154(b) do not apply, as it has not been claimed that the disability was incurred while engaging in combat.  

Analysis 

The appellant has appealed the denial of service connection for a heart disability.  
After review of the record, the Board finds against the claim.  

In this regard, service treatment records reveal a notation that the heart was normal except for slight tachycardia in July 1960.  Examinations in November 1961, May 1962, June 1964 and June 1965 reveal normal heart.  The appellant denied palpitation or pounding heart in May 1962.  X-rays in June 1961 show that there was no evidence of infiltration consolidation or pleural effusion.  The heart was normal in size, shape and position.  Chest x-ray in October 1964 was negative.  The appellant was seen for abnormal tracing on EKG in July 1965.  An impression was given of no heart disease and first degree AV block minimal probably congenital.  In the January 1966 separation examination, the heart was reported as normal and the appellant again denied palpitation or pounding heart.  

X-rays in February 1967 and January 1971 revealed normal heart.  In July 2006, it was noted that the appellant's medication was changed because his examiner felt that coronary spasm was a problem.  Cardiovascular examination in July 2007 revealed S1, S2, regular rate and rhythm.  Examinations in April 2008 and September 2008 revealed regular rate and rhythm, normal S1 and S2, no murmur and no rubs.  Review of the cardiovascular system in October 2008 revealed no chest pain, shortness of breath, edema, orthopnea or dyspnea on exertion.  There was regular rate and rhythm, no murmur or rubs, and S1 and S2 were normal.  
The above findings are devoid of a showing of a heart disability.  

For veterans, basic entitlement to disability compensation derives from two statutes, 38 U.S.C. §§ 1110 and 1131- - the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the words: "For disability resulting from personal injury suffered of disease contracted in the line of duty. . . ." 38 U.S.C. §§ 1110, 1131 (2010).  Thus, in order for a veteran to qualify for entitlement to compensation under those statutes, the veteran must prove the existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Here, the evidence is devoid of a showing that the appellant has a heart disability.  
The record is also devoid of showing that appellant has even reported any symptoms related to the heart.  We acknowledge the July 1960 notation of slight tachycardia.  However, the heart was reported as normal at that time.  We also note that normal heart has been shown in examination since service.  

As already explained, Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability due to disease or injury, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is no showing of a heart disability.   

Implicit in the claim is the Veteran's belief that he has a heart disability.  However, he has not established his competence to establish the existence of a heart disability and he has not provided adequate lay evidence that would suggest the existence of a heart disability.  Here, his own assertions, without more, are not competent.  Regardless, far more probative and credible is the medical evidence disclosing a normal heart.

In sum, the preponderance of the evidence shows that the appellant does not have a heart disability.  The preponderance of the evidence is against the claim for service connection for a heart disability.  Because there is no approximate balance of positive and negative evidence, the rule affording the veteran the benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) (West 2002); see Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for a heart disability is denied. 


REMAND

The appellant has appealed the denial of service connection for pes planus, hypertension, tinnitus and a bilateral hearing loss disability.  Service treatment records reveal that pes planus, grade 11, was shown at the entrance examination in January 1960.  At that time, the appellant reported foot trouble.  During the separation examination in January 1966, the appellant again reported foot trouble.  Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C. §§ 1110 (wartime service), 1131 (peacetime service).  Here, the appellant was noted to have pes planus at entrance and he reported foot trouble at separation.  The appellant has not been afforded a VA examination to determine if there was aggravation of his preexisting pes planus, as such we find that a VA compensation and pension is warranted.  

The appellant has also appealed the denial of service connection for hypertension.  Service treatment records reveal systolic pressure readings of 138 in July 1960 and 120 in June 1964.  He had a diastolic pressure reading of 82 in November 1961.  Post service treatment records show that the appellant has been diagnosed with hypertension.  VA has a specific regulation for determining the presence of hypertension.  Here, the evidence shows that the appellant may have been pre-hypertensive during service.  We also note that he is currently diagnosed with hypertension.  The Board is of the opinion that a VA compensation and pension opinion is necessary before this issue can be decided.

Regarding the appellant's claims for service connection for tinnitus and bilateral hearing loss, the Board notes that the appellant was afforded a VA examination in March 2009.  However, audiometric testing could not be completed.  The VA examiner noted that service treatment records documented normal hearing on the 1960 and 1966 physicals.  Therefore, if hearing loss is present, it is not related to military noise exposure.  The examiner further stated that the appellant reported tinnitus.  Although the exact etiology of tinnitus is unknown, the examiner stated that it is frequently associated with hearing loss and noise exposure.  He related that hearing loss was not caused by military noise exposure, therefore tinnitus is less likely than not related to military noise exposure.  We find that another examination is necessary to determine if the appellant has a bilateral hearing loss disability and the etiology of such.  In this regard, we find that the opinion offered by the March 2009 examiner for both issues are inadequate and lack sufficient reason and rationale.  

Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United States Court of Appeals for Veterans Claims stated that the threshold is low when considering whether there is an indication that a disability or persistent or recurring symptoms of a disability may be associated with the veteran's service.  The types of evidence that demonstrate an "indication" include credible evidence of continuing symptoms, such as pain or other symptoms capable of lay observation.  McLendon, supra; see also Duenas v. Principi, 18 Vet. App. 512 (2004) (The Court held that an examination must be conducted where the record before the Secretary (1) contains competent evidence that the veteran has persistent or recurrent symptoms of disease and (2) indicates that those symptoms may be associated with his active military service).  

Regarding the claim for evaluation of duodenal ulcer with gastroesophageal reflux disease, currently rated as 10 percent disabling, the Board notes that the appellant was afforded a VA examination in March 2009.  However, the examination is not suitable for rating purposes as it does not discuss the duration and recurrence of the appellant's symptoms.  As such, we find that another VA examination is warranted to determine the nature and extent of the appellant's duodenal ulcer with gastroesophageal reflux disease.  Pursuant to 38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 3.3159(c)(4)(i), VA will obtain an examination or an opinion if it is necessary to decide the claim.  We find that another examination is necessary to adequately decide this claim.  

In view of VA's duty to assist obligations, which include the duty to obtain a VA examination or opinion when necessary to decide a claim, and based upon guidance from the Court, remand for the purpose of obtaining a VA examination(s) is required.

Accordingly, the case is REMANDED for the following action:

1. Schedule the appellant for a VA examination(s) to determine if the preexisting pes planus was aggravated by service.  The claims file must be made available to the examiner for review.  The examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present pes planus was aggravated by service.  The examiner must provide a rationale for all opinions rendered.

2. Obtain a VA etiology opinion on the issue of entitlement to service connection for hypertension.  The opinion should discuss whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present hypertension is attributable to service.  The examiner should review the claims the folder including the in service blood pressure readings.  A discussion of the complete rationale for all opinions expressed should be included in the examination report.

3. Schedule the appellant for a VA examination(s) to determine if he has a bilateral hearing loss disability, and if diagnosed the nature and etiology of his disability.  An opinion regarding the etiology of the appellant's tinnitus should also be obtained.  The claims file must be made available to the examiner for review.  The examiner must provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that any currently present disabilities are attributable to service.  The examiner must provide a rationale for all opinions rendered.
 
4. Schedule the appellant for a VA compensation and pension examination to determine the severity of his duodenal ulcer with gastroesophageal reflux disease.  The rating criteria should be provided to the examiner.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.  A complete rationale should be provided for any opinion(s) expressed.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


